Citation Nr: 0525592	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-15 540	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for angular 
deformity of the left radius and ulnar due to old fracture.  
In May 2004, the Board remanded the claim for further 
development.  The Appeals Management Center (AMC) undertook 
such development and issued a supplemental statement of the 
case in April 2005.  The claim was returned to the Board in 
June 2005.


FINDINGS OF FACT

1.  By rating decision dated in December 1991, the RO denied 
the veteran's claim for service connection for a left arm 
disability.  The veteran was notified in January 1992.  He 
did not appeal that decision.

2.  Evidence received since the December 1991 rating decision 
is cumulative and redundant of the evidence of record and 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision, denying the claim of 
service connection for a left arm disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for a left arm 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the new and material evidence claims 
arise from attempts to reopen claims for service connection 
for a left arm disability.  In this context, the Board notes 
that a substantially complete application was received in 
October 2001.  In January 2002, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Unfortunately, the 
incorrect standard for new and material evidence was 
included.  

In May 2004, however, at the request of the Board, the AMC 
provided the veteran with the proper notice.  Specifically, 
the AMC notified the veteran of information and evidence 
necessary to qualify as new and material evidence sufficient 
to reopen the claim; information and evidence that VA would 
seek to provide; and information and evidence that the 
claimant was expected to provide.  In October 2004, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In April 2005, the 
AMC readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the May 2004 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his new and 
material evidence claim.  In a claim to reopen, such as the 
left arm disability claim in this case, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 
5, 2001).  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim.  The veteran, in 
fact, identified new sources of evidence, and in 
accomplishing the tasks set out by the Board in its May 2004 
remand, VA has satisfied its duty to retrieve it.  Since no 
new and material evidence was submitted in conjunction with 
the recent claim, an examination is not required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.



New & Material Evidence

The veteran contends that he is entitled to service 
connection for a left arm disability, as he was erroneously 
inducted into service with a preexisting arm injury, which 
was then aggravated by physical training.  Service connection 
may be established for disability resulting from injury or 
disease incurred in active military service or for a 
preexisting injury or disease that was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for a disease 
diagnosed after discharge from military service, when the 
evidence establishes that the disease was incurred in active 
military service.  38 C.F.R. § 3.303(d).  Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

By rating decision in December 1991, the RO denied the 
veteran's claim on the basis that the disorder existed prior 
to service and was not aggravated by service.  The evidence 
of record at that time consisted of the veteran's service 
medical records and pre-service letters regarding a prior 
left arm injury.  The veteran did not appeal the RO's 
decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in October 2001, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In October 2001, the veteran attempted to reopen his claim 
for service connection by submitting private medical records 
documenting then-current treatment of an arm disorder.  The 
RO denied the claim in March 2002, and the veteran filed a 
timely appeal.  During the appellate period, additional 
private treatment records have been submitted, as well as 
records from the Social Security Administration (SSA) and VA 
outpatient treatment records.

Private treatment records, dated from February 2001 to 
October 2003, document on-going treatment for arthritis in 
the left arm and other non-related disorders.  While the 
veteran often reported a history of an arm fracture while in 
service, these records are negative for opinions offered by 
medical professionals referable to nexus.  They are therefore 
new, but not material, as they do not relate to an 
unestablished fact necessary to substantiate the claim.  
Additionally, they are considered cumulative and redundant of 
the evidence previously of record that established the 
current disability.

SSA records generated and collected in association with the 
veteran's SSA disability claim also document treatment for a 
left arm disorder, as well as other non-related disorders.  
These records are negative for medical nexus statements, and 
are new, but not material, for the same reason as the private 
records.

VA outpatient treatment records, dated from July 2003 to 
January 2005, include documentation of a history of an arm 
fracture in high school and chronicle current treatment, but 
offer no insight into a medical connection between the 
current disability and the veteran's service.  As such, they 
do not constitute new and material evidence.

The Board finds that the evidence on the whole submitted 
since the December 1991 rating decision is not new and 
material, in that it does not relate to an unestablished fact 
necessary to substantiate the claim, namely a medical nexus 
to service, and that it is generally cumulative and redundant 
of evidence already of record.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
The claim cannot be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
left arm disability is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


